Citation Nr: 1505677	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  12-33 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada



THE ISSUE

Entitlement to increases in the ratings for a low back disability currently 10 percent prior to August 21, 2013, and 40 percent from that date.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from March 1973 to January 1975.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for lumbar degenerative joint and disc disease, rated 10 percent, effective May 23, 2011.  The Veteran's claims file is now in the jurisdiction of the Reno, Nevada RO.  A September 2013 rating decision increased the rating to 40 percent, effective August 21, 2013.  At his request the Veteran was scheduled for a hearing in December 2013; he failed to appear for the hearing, and his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d).

The September 2013 rating decision also granted the Veteran service connection for right and left leg radiculopathy (as manifestations of his lumbar spine disability), separately rated 20 percent for the right lower extremity, and 10 percent rating for the left lower extremity, effective August 13, 2012.  As he has not disagreed with that determination, the ratings for the right and left lower extremity radiculopathy are not before the Board.  


FINDINGS OF FACT

1. Prior to August 21, 2013, the Veteran's low back disability is not shown to be manifested by limitation of forward flexion to 60 degrees or less; combined range of motion (ROM) limited to 120 degrees or less; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; ankylosis of the spine, or incapacitating episodes of disc disease having a total duration of at least two weeks during a 12-month period; separately ratable neurological symptoms (other than radiculopathy of both lower extremities) were not shown.  

2. From August 21, 2013, the Veteran's low back disability is not shown to have been manifested by ankylosis of the entire thoracolumbar spine; incapacitating episodes of disc disease are not shown; separately ratable neurological symptoms (other than radiculopathy of the bilateral lower extremities) are not shown.  


CONCLUSION OF LAW

Ratings for the Veteran's low back disability in excess of 10 percent prior to August 21, 2013, and/or in excess of 40 percent from that date are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.21, 4.40, 4.45, 4.71a; Diagnostic Code (Code) 5243 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A November 2012 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased initial rating; while a September 2013 supplemental SOC (SSOC) readjudicated the claim after the appellant and his representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  He was afforded VA examinations in October 2011 and August 2013.  The Board finds the examination reports adequate for rating purposes as they note all findings needed to adjudicate the claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining, including regarding degree of disability, is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

Where an appeal is from the initial rating assigned with the award of service connection for a disability, the entire history of the disability must be considered and, if appropriate, separate "staged" ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

Intervertebral disc syndrome (IVDS) is rated under either the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or the Formula for Rating IVDS Based on Incapacitating Episodes (Formula for Rating IVDS); whichever is more favorable to the Veteran.  38 C.F.R. § 4.71a, Code 5243.  A 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week, but less than two weeks, during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past 12 months.  A 60 percent (maximum) rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Note (1) following Code 5243 provides that an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Code 5243 and Note 1 following.  

Under the General Rating Formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply:  A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  

Notes following the General Rating Formula criteria provide the following:  Associated objective neurological abnormalities are to be rated separately, under an appropriate diagnostic code.  For purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a.  
When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on ROM measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability, and incoordination.  A finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (citing 38 C.F.R. § 4.40).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain, in and of itself, that does not result in additional functional loss does not warrant a higher rating; the Court held that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment.  Id.  

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

An August 2011 VA treatment record notes complaints of back pain.  ROM of the thoracolumbar spine was flexion to 80 degrees with pain, and extension to 15 degrees with pain; there was tenderness of the lumbar spine.  

On October 2011 VA examination, the Veteran reported flare-ups of his low back disability when he is unable to lift anything or bend over.  ROM of the thoracolumbar spine was forward flexion to 70 degrees with pain at 70 degrees, extension to 30 degrees with pain at 30 degrees, right and left lateral flexion to 30 degrees each, and right and left rotation to 30 degrees each without pain; there was no additional limitation on repetitive-use testing.  There was functional impairment due to less movement than normal and pain on movement.  There was localized tenderness, and guarding and/or muscle spasm that did not result in abnormal gait or spinal contour.  The Veteran had incapacitating episodes of IVDS totaling less than 1 week over the past 12-month period (48 hours of physician ordered bed rest following epidural injections in his back).  It was noted that he could engage in a sedentary job if he was allowed to get up and move around.  

March through July 2012 VA treatment records show that the Veteran reported constant low back pain with flare-ups of increased pain.  On physical examination, muscle strength/posture of the back was impaired and there was an antalgic gait.  

In his May 2012 notice of disagreement, the Veteran asserted that he is unable to return to work due to his back disability.  

October 2012 VA treatment records show that ROM of the thoracolumbar spine was flexion to 80 degrees with pain, and extension to 15 degrees with pain. 

On August 21, 2013, VA examination, the Veteran reported flare-ups when he could hardly move.  ROM of the thoracolumbar spine was forward flexion to 20 degrees with pain at 20 degrees, extension to 5 degrees with pain at 5 degrees, right and left lateral flexion to 5 degrees each with pain at 5 degrees, and right and left rotation to 5 degrees each with pain at 5 degrees; the Veteran was unable to perform repetitive-use testing due to severe back spasm.  There was diffuse tenderness in the lower back that triggered muscle spasm.  There was guarding and/or muscle spasm that did not result in abnormal gait or spinal contour.  There were no incapacitating episodes of IVDS.  There was functional impairment due to less movement than normal and pain on movement.  It was noted that during flare-ups the Veteran had severe pain and weakness causing significant limitations.  It was noted that he had functional limitation to light activities, 20 pounds occasionally and 10 pounds frequently, when pushing, pulling, carrying, and lifting.  

The Board finds that prior to August 21, 2013, the Veteran's low back disability was not shown to be manifested by symptoms that more closely approximated the criteria for a 20 percent rating.  During that period, thoracolumbar forward flexion was consistently greater than 60 degrees and combined ROM was greater than 120 degrees (even with consideration of restrictions due to pain and use).  There is no evidence that the spine was ankylosed.  Additional factors that could provide a basis for an increase have also been considered; however, it is not shown that prior to August 21, 2013, the Veteran had any functional loss not encompassed by a 10 percent rating.  Significantly, the October 2011 VA examiner did not find any additional impairment due to pain on movement and limitation of motion of function on repetitive use.  Furthermore, the evidence does not show that the Veteran had incapacitating episodes of disc disease having a total duration of at least two weeks during any 12-month period.  Consequently, a rating in excess of 10 percent is not warranted prior to August 21, 2013.  

From August 21, 2013, the Veteran's low back disability is not shown to have been manifested by symptoms that more closely approximate the criteria for a 50 percent rating.  At no time is the thoracolumbar spine shown to have been ankylosed.  Further, there is no evidence of additional functional loss not encompassed by the 40 percent rating assigned from August 21, 2013.  Although the August 2013 VA examiner was unable to perform repetitive-use testing due to muscle spasm, the Board finds that such limitation is more closely analogous to favorable (rather than unfavorable) ankylosis of the entire thoracolumbar spine.  Incapacitating episodes of disc disease were not reported.  Further, VA treatment records and examinations have not shown neurological symptoms (other than lower extremity radiculopathy) that would warrant further separate compensable ratings (and no such symptoms are alleged).  Accordingly, a rating in excess of 40 percent is not warranted from August 21, 2013.

The Board has also considered whether referral of this matter for extraschedular consideration is warranted.  There is no objective evidence (or specific allegation) of symptoms and/or impairment due to the Veteran's low back disability not encompassed by the schedular ratings assigned.  The symptoms and functional limitations shown are all encompassed by the criteria for the schedular rating.  Therefore, those criteria are adequate, and referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  

Finally, an unappealed September 2013 rating decision denied the Veteran a total disability rating based on individual unemployability.  While the record reflects that the low back disability has impacted on his ability to engage in strenuous employment, it does not suggest that the low back disability, of itself, has rendered him unemployable.  Significantly, the October 2011 VA examiner opined that the Veteran could engage in sedentary employment, and the August 2013 VA examiner indicated that the Veteran could perform light activities.  Therefore, the matter of entitlement to a TDIU rating is not raised separately in the context of this claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  


ORDER

The appeal seeking ratings for a low back disability in excess of 10 percent prior to August 21, 2013, and/or in excess of 40 percent from that date, is denied.  



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


